McDONALD, Chief Justice.
This case is before the court on ap-pellee’s motion to affirm on certificate because of the failure of the appellant to file the transcript within the time prescribed.
Notice of appeal was given and appeal bond filed on May 15, 1956, but no transcript has been brought forward to this court in the case, and time for the filing of such has expired.
Under Rule 387 Texas Rules of Civil Procedure the appellee is entitled to an affirmance on certificate of the judgment of the trial court.
The motion to affirm on certificate is granted and the judgment of the trial court is affirmed.